REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments in light of the amendment is persuasive. The independent claims as amended now define the radially inwardly facing surface of the radially outer wall of the pyrolysis tube and at the radially inner body which has a radially outermost peripheral portion and at least one support is provided to support the radially inner body in the pyrolysis tube. The annular flow passage is formed by the radially outermost peripheral portion of the radially inner body and the radially inwardly facing portion of the outerwall. The inner body is radially spaced from the outer wall around the circumference of the inner body and is supported by a support. 
In Chae, the blades 44-46 contact the outer wall. Paragraph [0042] of Chae states that the outer edges of the mixing blades 44-46 are welded to the inner parts of the pyrolysis tube 40 in order to fix the mixing blades 44-46 in the pyrolysis tube. Conventional welding methods, such as spot welding, laser welding, electric welding and the like are disclosed for such fixation. As a result, there can be no annulus, i.e., a ring-like structure that could possibly be formed at any cross section between the mixing blades 44-46 and the inner tube surface in the Chae mixing tube 40. The annulus is depicted in the Applicant’s Figure 4:

    PNG
    media_image1.png
    401
    554
    media_image1.png
    Greyscale
Applicant’s Figure 4.
This annular ring of the instant invention, now better defined in the claims, rotate annually which leaves a gap between the inner wall and the ring, or termed the helical centre line. By contrast, Chae (depicted below in Figure 2) does not have a ring that operates annually to form a gap between the inner wall of the tube and the blades 44; a part of the blades 44 is always in contact with the wall and thus doesn’t form the claimed helical centre line.

    PNG
    media_image2.png
    344
    466
    media_image2.png
    Greyscale

Chae Figure 2.
Thus the prior art does not teach or fairly suggest a cracking furnace comprising a pyrolysis tube for carrying a flow of fluid, the pyrolysis tube comprising a radially inner body having a radially outermost peripheral portion extending circumferentially of the radially inner body, and a radially outer wall which having a radially inwardly facing surface, the radially outermost peripheral portion of the radially inner body and the radially inwardly facing surface of the radially outer wall together define defining an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON PREGLER/           Primary Examiner, Art Unit 1772